Name: Commission Regulation (EC) No 237/94 of 2 February 1994 releasing securities lodged in respect of import licences under Regulation (EEC) No 2698/93 for pigmeat products
 Type: Regulation
 Subject Matter: trade;  tariff policy;  Europe;  civil law;  animal product
 Date Published: nan

 3 . 2. 94 Official Journal of the European Communities No L 30/15 COMMISSION REGULATION (EC) No 237/94 of 2 February 1994 releasing securities lodged in respect of import licences under Regulation (EEC) No 2698/93 for pigmeat products countries ; whereas, moreover, the imbalance between production and demand has caused market prices in Hungary to increase ; whereas, as a result of these unfore ­ seeable events, Community operators are unable to obtain supplies on the Hungarian market to make up all the quantities mentioned in import licences ; Whereas provision should accordingly be made for the release of the securities lodged pursuant to Article 6 of Regulation (EEC) No 2698/93 in respect of unused import licences ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 519/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, of the other part ('), as last amended by Regulation (EEC) No 2234/93 (2), and in particular Article 1 thereof, Whereas Commission Regulation (EEC) No 2698/93 of 5 March 1992 (3) amended by Regulation (EC) No 3560/93 (4) lays down detailed rules for the application to pigmeat products of the arrangements provided for in the Interim Agreement concluded by the Community with the Republic pf Hungary ; Whereas Community operators submitted their import licence applications for the period 1 July to 30 September 1993 during the first ten days of July 1993 ; whereas at that time supplies to the market for pigmeat in Hungary were very regular and sufficient ; whereas the operators were therefore convinced that the situation would remain unchanged in subsequent months, so enabling them to meet their obligations under import licences issued on 23 July 1993 ; Whereas a meat shortage has occurred in Hungary, caused in particular by a decrease in pig headage, thereby consi ­ derably reducing the availability of pigmeat and obliging the Hungarian market to obtain supplies from other HAS ADOPTED THIS REGULATION : Article 1 Securities lodged in respect of import licences issued on 23 July 1993 for products covered by groups 1 , 2, 3 and 4 in Annex I to Regulation (EEC) No 2698/93 but not imported before the expiry of the term of validity of those licences shall be released. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 2 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 56, 29. 2. 1992, p . 6. (2) OJ No L 200, 10 . 8 . 1993, p. 4. (3) OJ No L 245, 1 . 10. 1993, p. 80. (") OJ No L 324, 24. 12. 1993, p. 42.